Title: From John Adams to Josiah, III Quincy, 26 June 1813
From: Adams, John
To: Quincy, Josiah, III



Dear Sir
Quincy June 26 1813

As the best speech in favor of a naval Arm of defence, next to that of Mr Loyd, that was ever made in Congress, at least the best that I have ever read was made by yourself I beg leave to present to you, a first essay towards an history of the rise and progress of an American maritime military power. As I consider a naval power essential, to the preservation of our liberties and independence no less than of our union, commerce and prosperity; and have reason to believe your sentiments not materially different from mine, in this point. I presume you will not be displeased with the liberty I take, and that you will encourage the extension and completion of this necessary work. I am Sir with esteem and affection your friend
John Adams